



COURT OF APPEAL FOR ONTARIO

CITATION: Kakoutis v. TD Insurance, Meloche Monnex, 2019 ONCA
    171

DATE: 20190306

DOCKET: C65680

Simmons, Tulloch and Brown JJ.A.

BETWEEN

Louis Kakoutis and Effie
    Kakoutis

Plaintiffs (Appellants)

and

TD Insurance, Meloche Monnex

Defendant (Respondent)

Louis Kakoutis, in person

Effie Kakoutis, in person

Matthew Dugas, for the respondent

Karen Bernofsky, for the respondent

Heard: February 25, 2019

On appeal from the
    judgment of Justice H.K. OConnell of the Superior Court, dated June 29, 2018.

REASONS FOR DECISION

[1]

Mr. Kakoutis was injured in a motor vehicle accident on June 30, 2003.

[2]

Following the accident, TD Insurance, Meloche Monnex paid various accident
    benefits to Mr. Kakoutis, but denied some of his claims for benefits.

[3]

The appellants issued a statement of claim against TD Insurance, Meloche
    Monnex on August 25, 2015 advancing various causes of action all of which were rooted
    in the claim for accident benefits and the denial of same.

[4]

TD Insurance, Meloche Monnex denied the last specific claim for benefits
    on January 29, 2013 and informed Mr. Kakoutis on March 20, 2013 that no further
    expenses for medical or rehabilitation benefits would be paid if incurred after
    June 30, 2013.

[5]

At the latest, the appellants had until two years after the final denial
    of benefits to commence their action. The motion judges conclusion that the
    action was statute barred was therefore correct.

[6]

Although the motion judge gave the appellants an opportunity to argue
    their assertion of bias before him, they did not do so. Nor have the appellants
    filed a transcript of the motion hearing on this appeal.

[7]

On the record before us, we see no merit in the submission that the
    motion judge was biased.

[8]

The appeal is therefore dismissed with costs to the respondent on a
    partial indemnity scale fixed in the amount of $5000 inclusive of disbursements
    and applicable taxes.

Janet Simmons J.A.

M. Tulloch J.A.

David Brown J.A.


